DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 2/28/22 are acknowledged. Claims 2-26, 28-59, 61-86, 88-102, 104-116, 118-128, 130-140, 142-151, 153-164, 166-175, and 177-203, are cancelled. New claims 218-219 are added. Claims 1, 27, 60, 87, 103, 117, 129, 141, 152, 165, and 176 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 205 and 217 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/20/21.
Claims 1, 27, 60, 87, 103, 117, 129, 141, 152, 165, 176, and 204-219 are pending. Claims 204,  206-216, and 218-219 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to claims 204 and 206-216 because of the following informalities:  the term “IL-10” contains an acronym and/or an abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

Objections Maintained
Claim Objections
Claims 208-216 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections Withdrawn
The rejection of claims 204 and 207 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. 
Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 204, 206-207 and 218-219 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a “variant IL-10 monomer domain comprising a parent IL-10 monomer domain having one to five modifications” where the claim lists potential substitution sites and mutated amino acids as compared to the amino acid sequence of the parent proteins of SEQ ID NO:3 or 4, or SEQ ID NO:3 or 4 comprising an “insert peptide”. Instant specification paragraph [0281] from the published application defines the term “variant” to mean “a protein that differs from that of a parent protein by virtue of at least one modification. Protein variant may refer to the protein itself, a composition comprising the protein, the amino acid sequence that encodes it, or the DNA sequence that encodes it. Preferably, the protein variant has at least one amino acid modification compared to the parent protein, e.g. from about one to about seventy amino acid modifications, and preferably from about one to about five amino acid modifications compared to the parent. The modification can be an addition, deletion, or substitution. As described below, in some embodiments the parent polypeptide, for example an Fc parent polypeptide, is a human wild type sequence, such as the Fc region from IgG1, IgG2, IgG3 or IgG4. The protein variant sequence herein will preferably possess at least about 80% identity with a parent protein sequence, and most preferably at least about 90% identity, more preferably at least about 95-98-99% identity.” There are up to 5 amino acid modifications allowed in the protein. However, the protein must still meet the limitation of the term “IL-10 monomer” which according to paragraph [0303]-[0304] is meant to be “a monomer composed of 6 helices, herein referred to as helices A-F. Note that residue 109 (numbering based on mature form IL10 sequence) can be either H or L in the context of the formats and sequences described herein. The IL-10 monomers of the invention, when presented together in the formats described herein, bind the IL-10 receptor. Neither the specification nor the claims adequately describe the “insert peptide” . While the claimed peptide has been limited for SEQ ID NO:3 and 4, the newly added limitation of an “insert peptide” is not adequately described. There is no definition of what is inserted into the sequence, including length, sequence, or modifications. In theory, the insert could be any length of peptide, with any sequence, and could completely alter the characteristics of the polypeptide. Further, it could split the peptide at any location, and introduce uncertainty about the mutation sites that are required by the claim. The polypeptides with these insert peptides do not have an adequately described structure that corresponds to the required functions, and a representative number of species have not been provided.
The specification discloses SEQ ID NO:562, 568, 571, 132, 139, 150, 171, 178, and 189 as being capable of these functions.  However, the claim scope is far broader, and encompasses thousands of possible variant proteins. These peptides have no correlation between their structure and function.  The claim requires that the peptide exhibit specific functional capabilities, but the specification provides no guidance regarding which variants are capable of the required function. Further, a representative number of species have not been presented that would be representative of the breadth of the claim scope.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of SEQ ID NO:562, 568, 571, 132, 139, 150, 171, 178, and 189, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine)  As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  
Given the teachings of these references that point out the limitations and pitfalls of using sequence to predict functions, and the lack of a representative number of species across the breadth of the genus, one of skill in the art would reasonably conclude that only the specifically disclosed proteins indicated by SEQ ID NO, but not the full breadth of the claims, meet the written description provision of 35 USC 112(a).  
	Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claims to recite specific sequences and mutation sites. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. While the claimed peptide has been limited for SEQ ID NO:3 and 4, the newly added limitation of an “insert peptide” is not adequately described. There is no definition of what is inserted into the sequence, including length, sequence, or modifications. In theory, the insert could be any length of peptide, with any sequence, and could completely alter the characteristics of the polypeptide. Further, it could split the peptide at any location, and introduce uncertainty about the mutation sites that are required by the claim. The polypeptides with these insert peptides do not have an adequately described structure that corresponds to the required functions, and a representative number of species have not been provided. 
Additionally, the claims allow for modifications in addition to the modification species named in the claims. The claims allow for “one to five” modifications. The named species only specify up to four modifications, and therefore scope of the claims regarding the possible mutations is indefinite (see rejection under 35 USC 112(b)). However, when given the broadest reasonable interpretation, the claimed polypeptides can have up to 5 mutations, only a few of which are actually described. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claim(s) 204 and 207 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jones et al (WO 2004/044006 A1; filed 11/11/03, published 5/27/04) is maintained.
The instant claims are directed to a composition comprising a variant IL-10 monomer domain, comprising one or more amino acid substitutions that can include D28N, D44N, N45D, and D144N, as compared to a wild-type human IL-10 molecule. The wild-type molecule can comprise SEQ ID NO:3, 4, or 24. The elected species of N45D has been found free of the prior art, therefore the search has been extended to an additional species. 
Jones teaches pharmaceutical compositions comprising a polypeptide and at least one pharmaceutically acceptable carrier or excipient (see e.g. pages 31, line 30 through page 32, line 28, and page 4-5). Human IL-10 is a polypeptide encompassed in these compositions, wherein the variant can be a human IL-10 (see e.g. Example 2), that comprises a cysteine substations, as well as substitutions of D28N, D44N, or D144N (see e.g. Example 2). The human IL-10 is defined as having SEQ ID NO:2, which is identical to instant SEQ ID NO: 3 (see e.g. page 7, lines 15-20, and the last two pages of the document for the sequence listing). 

Applicant’s Arguments
Applicant argues:
1. Jones does not disclose a D28N, D44N, or D144N variation except in combination with another amino acid variation. Because the second amino acid variation is not in the listed species in the instant claims, Jones does not read on the claimed invention. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The Examiner agrees that Jones does not disclose a D28N, D44N, or D144N variation except in combination with another amino acid variation. However, the rejected claims have been amended to provide that a parent IL-10 monomer can have “one to five modifications.” As indicated in the rejection under 35 USC 112(b) below, it is unclear if the modifications are limited to only the species recited, or if additional modifications are allowed. For the purposes of examination, the claim has been interpreted to have the broadest reasonable interpretation, which is that the parent IL-10 monomer can have between one and five modifications, and that one of those modifications may be the species listed in the claims. Therefore, Jones reads on the claims as amended. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 204,  206-207, and 218-219 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 204, the phrase “comprising a parent IL-10 monomer having one to five modifications” renders the claims indefinite. In both claims 204 and 219, the claim recites specific species of modifications, designated by specific amino acid mutations and their residue locations. There are no species named with five mutations. The claim also states that “the modifications are: (1) an amino acid substitution or set of amino acid substitutions selected from the group consisting of,” suggesting that the named species of mutations are the only mutations allowed. Therefore it is unclear if additional mutations are encompassed in the claim, since the claim allows up to five mutations. The dependent claims 206-207 and 218 are also rejected since they do not remedy the deficiency.  
In claims 204, 206, 218 and 219, the phrase “corresponding amino acid positions of SEQ ID NO:3 comprising an insert peptide or SEQ ID NO:4 comprising an insert peptide” has been added to the claims. Neither the specification nor the claims define the “insert peptide.” There is no definition of what is inserted into the sequence, including length, sequence, or modifications. In theory, the insert could be any length of peptide, with any sequence, and could completely alter the characteristics of the polypeptide. Further, it could split the peptide at any location, and introduce uncertainty about the mutation sites that are required by the claim.
Claims 204 and 219 recite “optionally, a deletion of the N-terminal asparagine of the parent IL-10 monomer.” There are two interpretations for this phrase, both of which render the scope of the claim indefinite. First, none of the recited parent polypeptide sequences have an asparagine at the N-terminus. Therefore it is unclear how the asparagine could be deleted if it never existed. Second, the asparagine could be any of the asparagine residues in the N-terminal half of the protein. Under this interpretation, it is unclear which of the N-terminal asparagine residues would be deleted. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        5/26/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645